977 F.2d 583
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Sue GRIFFITH, Defendant-Appellant.
No. 92-5807.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1992.

Before NATHANIEL R. JONES and SILER, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant was found guilty of transmitting interstate telephone communications containing threats to injure.   Prior to sentencing, she filed a notice of appeal from the denial of her motion for a new trial.   Defendant has not responded to this court's order directing her to show cause why this appeal is not subject to dismissal for lack of jurisdiction.   However, a final judgment in this action was entered on August 19, 1992.   Defendant's appeal from the final judgment, in which the court can review the denial of the motion for a new trial, is pending as Case No. 92-6106.


2
The final, appealable order in a criminal action is the judgment of sentence.   United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 484 U.S. 1030 (1988).   Generally, where no judgment of conviction and sentence has been entered, an order denying a new trial is a non-final, non-appealable order.   See United States v. Battista, 418 F.2d 572, 573 (3d Cir.1969) (per curiam).


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.